Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  153324                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153324
                                                                    COA: 321487
                                                                    Wayne CC: 10-006891-FC
  RODERICK LOUIS PIPPEN,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 14, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the defendant was denied the effective assistance of counsel based on
  trial counsel’s failure to adequately investigate and present testimony from a res gestae
  witness. See, e.g., Strickland v Washington, 466 U.S. 668, 689; 104 S. Ct. 2052; 80 L. Ed.
2d 674 (1984); Towns v Smith, 395 F3d 251 (CA 6, 2005). The parties should not submit
  mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 1, 2017
           s0125
                                                                               Clerk